              Case 1:19-cv-05961-RA Document 107 Filed 09/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      USDC-SDNY
                                                                   DOCUMENT
 THE FORTUNE SOCIETY, INC., on behalf                              ELECTRONICALLY FILED
 of itself and its participants, and MICHAEL                       DOC#:
 CLARK, on behalf of himself and all others                        DATE FILED: 9-8-20
 similarly situated,

                                                                     19-CV-5961 (RA)
                              Plaintiffs,
                                                                          ORDER
                         v.

 MACY’S INC., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the parties’ settlement agreement, the motion to dismiss is denied without prejudice.

The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 62.

SO ORDERED.

Dated:      September 8, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
